Case 2:18-cr-00038-CCC Document 35 Filed 05/15/20 Page 1 of 10 PagelD: 360

EXHIBIT A

 
O Pa@ale) p2hd4/ 018
rT Case 2:18-cr-00038-CCC Document 35 Filed 05/1647@7 age aoiclO Paga 4/01

«
°

6 &
eee? %Ss, HOLY NAME PULMONARY ASSOCIATES, P.C
oe eS Seed, Selwyn E. Levine, M._D., F.C.C.P. * 200 Grand Avenue Suite 102
g%0 22 's 82 oe Theophanis A, Pavlou, M.D., F.C.C_p, + t Englewood, New Jersey 07631
a @6%ee — Victor Gorloff, M.D., F.C.C_P, * Tel: (201) 871-3636
SSeS? Sieg. Paul S. Han, M.D., F.C.C.P, * t Fax: (201) 871-2286

Harris B. Tesher, M.D. *

% 6
PULMONARY Richardt. May, Jr, MD.
SPECIALISTS — Matiaka x. Jones, APN

OF NORTH J E RSEY DIPLOMATE AMERICAN BOARD OF INTERNAL MEDIC INE

VULMONARY DIFASE. “CRITICAL CARK MEDICINE AND | SLEEP
MEDICINE

FAX COVER SHEET

This facsimile is intended for the use of the addressee below and may contain information that is privileged and
confidential. If you are not the intended recipient, employee, or agent responsible for delivering the message to the
intended recipient, you are hereby notified that the unauthorized dissemination, distribution, or copying of this
communication, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you
have received this facsimile in error, please notify us immediately by telephone, and return the original message to us.

DATE: 3-0) 1-d¢9
TO: Poulet ho Pit. FROM Leuon S.

FAX#: AO [- GO- 1395 PHONE#:

 

 

Number of Page (Including Face Sheet); _| ©

MESSAGE:
Dionthe Brooks
§l-5-/969.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If you do not receive all the pages, please let us know
Tel: (201) 871-3636
Fax: (201) 871-2286

Maww.njlung.com
"se 2:18-cr-00038-CCC Document 35 Filed 05/29227/Page 3UP10 PagesD> 362/018

1 of 4
Patient: BROOKS, DIANTHE

Address: anaes A eae tte

 
  
  

 
 

  

ad

Date of Birth: OSES:

Visit Date: 08/10/2017

Patient: BROOKS, DIANTHE
127 S VALLEY RD
WEST ORANGE, NJ 070524427

Medical Record #: 0261222-6733396482 DOB: Diahees Sex: Female
Phones: work: (973)477.3998

Status: Complete.

Visit Last Changed: 08/10/2017 05:27 PM

CC / HPI:
Coughing
Coughing-x months. located in chest, Slight improvement with dulera, better with prednsione (2 weeks ago, June, July,

april). ASsociated with chest tightness, wheezing. Persistent.

Was seen at ER 2 x in last 2 weeks.

Worse at night.

Uses Dulera, nebulizer albuterol, singulair, proair.

+PND,

+clears throat.

Minimal occiasonal GERD symtpoms.

Laughing, vigorous cardio exercise can trigger cough.

Current Medication:

promethazine-codeine oral

Dulera 100 meg-5 meg/actuation HFA aerosol inhaler, 2 INH BID.

Proventil (Refill) 90 meg/actuation aerosol inhaler, 1 INH PRN.

Flexeril 10 mg tablet, 1 Tablet(s} PO PRN.

albuterol sulfate 2.5 mg/3 mL (0.083 %) solution for nebulization, 1 Milliliter(s) INH PRN.
Singulair 10 mg tablet, 1 Tabiet(s) PO daily.

Imitrex 25 mg tablet, 4 Tablet(s) PO PRN.

diclofenac potassium 50 mg tablet, 1 Tablet(s) PO BID,

Review of history:

| reviewed the documented medical, surgical, family, social, medication, drug allergy, food allergy, environment allergy,
problem/diagnosis and occupation/exposures histories.

ROS:

Vital Signs:

Ds
oe
28.9 Ff
99 F oral

   

 

 

 

 

 

ase i ORES eres eal ae,

LN eked ee a _....89. bpm Sitting

 

 

Generated on 3/27/2020
Perce 2?:18-cr-00038-CCC Document 35 Filed 05/164287 age 4104110 Pag esp 233018

2 of 4

   
  

Date of Birth:

i BP

| BP 2 = een ane a. es Se Sah i i ei ie eis lh Po ee ee
|Head Circ Lsteiees ai . ; . is a
'Sp02 =! : 95 % room air _

 

 

 

 

PE:

Constitutional
general appearance

Overail: in no acute distress, well developed and well nourished
Eyes

conjunctiva/eyelids

overall: conjunctiva clear and non icteric
pupils and irises

Overall: pupils equal, round, reactive to light and accomodation
Ears/Nose/Throat
internai nose

overall: bilateral nasal cavities clear and normal

teeth/gingiva

overall: normal dentition

oropharynx

overaii: mouth clear, tonsils not enlarged and pharynx not red
Neck

thyroid
overall: normal size and normal consistency
inspection of neck
overall: no carotid bruits, no nodes, no use of accessory muscles, normal appearance, normal tracheal
position and supple
jugular veins
jugular venous distension: nene
Respiratory
percussion
overall: no duliness, no tympany and benign percussion
auscultation
overall: breath sounds clear bilaterally, no abdominal breathing, no rales, no rhonchi and no wheezes
diffuse: wheezing very mild wheezing (end exp) and inspiratory wheezes mild/diffuse

respiratory effort/rhythm

overall: no increased effort and unlabored breathing
breast/chest inspection

overall: normal shape and equal expansion
Cardiovascular
auscultation of heart

overail: no gallops, no murmurs, no rubs, regular rate and regular rhythm

81: a normal exam

$2: a normal exam

83 (ventricular gallop): none

s4 (atrial gallop): none
examination of vasculature

overall: no clubbing, no cyanosis and no edema
Abdomen

abdominal exam

 

kro

Generated on 3/27/2020
"Case 2:18-cr-00038-CCC Document 35 Filed 05/18C@7 ReaR2 5101110 Pagel) Paddlas ois

3 of 4

      

Address: TH ERR=WwES

Date of Birth:

overall: no guarding, non tender, normal bowel sounds and soft
liver and spleen exam

overall: no hepatospienomegaly
Lymphatic
palpation of nodes

overall: normal cervical and axillary lymph nodes
Musculoskeletal

muscle strength and tone

Overall: full range of mation, normal strength and normal tone
gait and station
overall: normal gait and normal station
Extremities
digits and nails
overall: digits benign
integument
inspection/paipation
overall: no rash, lesions
Neurologic
sensation
overall: normal sensation
mental status
overall: awake, alert and oriented

Patient: BROOKS, DIANTHE MRN: 0261222-6733396482

 

gait
overall: normal balance, gait and no ataxia, no unsteadiness
coordination
overall: no tremors
speech
overall: normal quality, no aphasia
motor

 

overall: normal tone and normal strength
Psychiatric
orientation/consciousness

overall: appropriate
mood and affect

overall: normal mood and affect

 

Dx:
Unspecified asthma, uncomplicated

Rx:

Services Performed:

99204 OFFICE/OUTPATIENT VISIT NEW

94664 DEMO/EVALIAEROSOL MCR ONLY with this modifier: 59

94060 BRONC EVAL INTERPRETATION ONLY 26 HN with this modifier: 26

94729 DIF CAP INTERPRETATION 26 HNH ADD TO 94010 94060 94070 94375 with this modifier: 26
94727 Gas dilutionor/ washout lung vol interpretations -26 HNH with this modifier: 26

36415 ROUTINE VENIPUNCTURE

a
sing?

Generated on 3/27/2020

 
From:

Case 2:18-cr-00038-CCC Document 35 Filed 05/157267/Page G10210 Pager 3601s

    

Patient: BROOKS, DIANTHE
Address: ae ee

Date of Birth: NU.

MRN: 0261222-6733396482

  
  
 

Services Ordered:

94060 Bronchodilator Evaluation
94727 GAS DILUTION/WASHOUT FOR LUNG VOLUMES
94729 DIFFUSING CAPACITY/SEP IN ADD To PRIM CODE 94010 94060 94070 94375

cough variant asthma +/- PND

-Dulera change to Breo 200, spiriva 1.25 - demosntrated use
-add claritin Dédymista

-check IgE/CBC with eos

-PFTs - No obstruction, + BD response, mild restriction, no GTD.

4o0f4

 

 

Electronically signed by: Harris B Tesher MD on 08/1 0/2017 05:24 PM

 

Generated on 3/27/2020
cose 2:18-cr-00038-CCC Document 35 Filed 05/197267/P&ge 75210 Page IDr36s/018

10f 5
Patient: BROOKS, DIANTHE
Address: ama EER ae

Date of Birth: PEE

MRN: 0261222-6733396482

  
 

Visit Date: 09/07/2017

Patient: BROOKS, DIANTHE
127 S VALLEY RD
WEST ORANGE, NJ 070524427

Medical Record #: 0261222-6733396482 DOB: 11/05/1969 Sex: Female
Phones: work: (973)477-3998

Status: Complete.

Visit Last Changed: 09/07/2017 11 736 AM

CC / HPI:
Cough
Coughing
Coughing-x months. located in chest. Initial stight improvement with dulera and prednsione courses (June, July, april).
ASsociated with chest tightness, wheezing. Persistent.
Initially Worse at night.
--->then improved with breo and Spirivabut insurance did not cover-maintained on spiriva 18meg
Last time reported Laughing, vigorous cardio exercise can trigger cough - now much better.
Remains on singuaiir.

+PND./+clears throat-im proved with claritin D/dymista - now on flonase

Current Medication:
promethazine-codeine orai

Dulera 100 meg-5 meg/actuation HFA aerosol! inhaler, 2 INH BID,

Proventil (Refill) 90 mcg/actuation aerosol inhaler, 1 INH PRN,

Flexeril 10 mg tablet, 1 Tablet(s) PO PRN.

albuterol sulfate 2.5 mg/3 mL (0.083 %) solution for nebulization, 1 Milliliter(s) INH PRN.
Singulair 10 mg tablet, 1 Tablet(s) PO daily.

Imitrex 25 mg tablet, 4 Tablet(s) PO PRN. ie
diclofenac potassium 50 mg tablet, 1 Tablet(s) PO BID.

Review of history:

| reviewed the documented medical, surgical, family, social, medication, drug allergy, problem/diagnosis and
occupation/exposures histories.

ROS:

Constitutional: The patient denied weight loss, fever and chills.

Eyes: The patient denied visual change.

Ears/Nose/Throat/Neck: The patient denied nasal drainage and sore throat.
Cardiovascular: The patient denied chest pressure and edema.

Respiratory: The patient complained of cough and wheezing but denied dyspnea.
Gastrointestinal: The patient denied abdominal pain, diarrhea, nausea and vomiting.

fging?

 

 

Generated on 3/27/2020
ase 2:18-cr-00038-CCC Document 35 Filed 05/1892e7/Page 810810 PagetDe2ar/o1s

20f5
ee RO ReDANTHE MRN: 0261222-6733396482

Address: =aapiaip >. ion, =

Date of Birth: We

Genitourinary/Nephrology: The patient denied dysuria.

Musculoskeletal: The patient denied arthralgias.

Dermatoiogic: The patient denied skin change and rash.

Neurologic: The patient denied | ightheadedness and dizziness.

Psychiatric: The patient denied anxiety.

Hematologic/Lymphatic: The patient denied hemoptysis and swollen glands.

  
 

 

Vital Signs:
F/IU

 

 

 

 

 

 

 

 

 

 

 

"98.3 F oral

 

 

|HR Tha. at al _| 92 bpm SUM, ee Ep pe a
:_ BP 110/74 mmHg Right Arm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 99 % room air

er eee Se erin wee eed

PE:

Constitutional
general appearance
overail: in no acute distress, well developed and well nourished
Eyes
conjunctiva/eyelids
overail: conjunctiva clear and non icteric
pupils and irises
overail: pupils equal, round, reactive to light and accomodation
Ears/Nose/Throat
internal nose
overall: bilateral nasa! cavities clear and normal

teeih/gingiva

overall: normal dentition

 

oropharynx

overall: mouth clear, tonsils not enlarged and pharynx not red
Neck
thyroid

overall: normal size and normal consistency

inspection of neck

overall: no carotid bruits, no nodes, no use of accessory muscles, normal appearance, normal tracheal
position and supple

jugular veins

jugular venous distension: none
Respiratory ;

percussion

Cine?

Generated on 3/27/2020
"Base 2:18-cr-00038-CCC Document 35. Filed 05/1907 Pap dnt. 0 Pagelb:368e/or6

3 of §
Patient: BROOKS, DIANTHE MRN: 0261222-6733396482

Address: 123ap7esmeect Re Ea ,

Date of Birth:

  
 

Overall: no dullness, no tympany and benign percussion
auscultation

Overall: breath sounds clear bilateraily, no abdominal breathing, no rales, no rhonchi and no wheezes

respiratory effortirhythm

overall: no increased effort and unlabored breathing
breast/chest inspection

Overail: normal shape and equal expansion
Cardiovascular
auscultation of heart

overall: no gallops, no murmurs, no rubs, regular rate and regular rhythm

$1: anormal exam

82: a normal exam

$3 (ventricular gallop): none

84 (atrial gallop): none
examination of vasculature

overall: no clubbing, no cyanosis and no edema
Abdomen

abdominal exam
overall: no guarding, non tender, normal bowel sounds and soft

liver and spleen exam
overall: no hepatospienomegaly
Lymphatic
paipation of nodes
overall: normal cervical and axillary lymph nodes
Musculoskeletal

muscle strength and tone

overall: full range of motion, normal Strength and normal tone
gait and station
overall: normal gait and normal station
Extremities
digits and nails
overall: digits benign
integument
inspection/palpation
overall: no rash, lesions
Neurologic
sensation

 

overall: normal sensation
mental status
overall: awake, alert and oriented

gait
overall: normal balance, gait and no ataxia, no unsteadiness
coordination
overall: no tremors
Speech
overall: normal quality, no aphasia
motor

 

overail: normal tone and normal strength
Psychiatric

orientation/consciousness
a
overall: appropriate

mood and affect
overall: normal mood and affect

pea
airing?

Generated on 3/27/2020

 
“"@ASe 2:18-cr-00038-CCC Document 35 Filed 05/152@7Page 10-04 10 RagaJD: 369,o10

4o0f5
Patient: BROOKS, DIANTHE MRN: 0261222-6733396482

Address: Pa Een SORA aeRO OE 2 47

Date of Birth: -W

     
 

a ee

    
 

 

Dx:
Cough variant asthma
Rx:

AirDuo RespiClick 232 meg-14 meg/actuation breath activated, 1 Puff(s) INH BID, 30 days, 5 refills, for a total of 5, start
on September 07, 2017, end on March 05, 2018.

Services Performed:

99214 OFFICE/OUTPATIENT VISIT EST

Services Ordered:

cough variant asthma +/- PND
-Airduo 232/Spiriva 18mcg, singualir
~proair prn
-IgE 40's, Eo's 1.5 (h), RAST neg

flonase
claritin D as needed

-PFTs - No obstruction, + BD response, mild restriction, no GTD.

 

 

Electronically signed by: Harris B Tesher MD on 09/07/2017 11:33 AM

A

So

1)
is)
Ww

Generated on 3/27/2020
